     Case 2:19-cv-00658-KJM-KJN Document 68 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GLENN O’CONNOR,                                    No. 2: 19-cv-0658 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

19   to 42 U.S.C. § 1983. On January 14, 2021, plaintiff filed a notice with the court regarding his

20   inability to mail discovery documents to defendant Lizarraga. (ECF No. 65.) On January 15,

21   2021, defendant Lizarraga filed a response. (ECF No. 66.) For the reasons stated herein, the

22   issues raised in plaintiff’s January 14, 2021 notice are deemed resolved.

23          In his January 14, 2021 notice, plaintiff states that prison officials refused to mail his

24   responses to defendant Lizarraga’s discovery requests for free because defendant Lizarraga is not

25   represented by the Office of the Attorney General. In the January 15, 2021 response, defendant

26   Lizarraga states that in response to plaintiff’s January 14, 2021 notice, he sent plaintiff five

27   standard envelopes (with prepaid postage) and two 10x14 large size envelopes with prepaid

28   postage ($3.40) so that plaintiff can serve the documents responsive to defendant Lizarraga’s
                                                         1
     Case 2:19-cv-00658-KJM-KJN Document 68 Filed 01/22/21 Page 2 of 2


 1   discovery requests.1

 2          Good cause appearing, IT IS HEREBY ORDERED that the issues raised in plaintiff’s

 3   January 14, 2021 notice (ECF No. 65) are deemed resolved.

 4   Dated: January 22, 2021

 5

 6

 7

 8
     Ocon658.res
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
     1
        Attached to defendant Lizarraga’s response is the letter defense counsel sent to plaintiff with
     the envelopes. (ECF No. 66 at 5.) The letter states, in part, “This is a one-time gesture. Next
27   time, we seek sanctions against you for failure to comply with the U.S. District Court’s Eastern
     District’s Discovery rules.” (Id.) If plaintiff is again unable to communicate with defendant
28   Lizarraga’s counsel because he cannot afford the postage, he shall notify the court.
                                                          2
